Citation Nr: 0613950	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-28 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for an innocently 
acquired psychiatric disorder to include major depression and 
bipolar disorder.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 RO decision that determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for PTSD and a psychiatric 
disorder.  

The veteran testified at a personal hearing held at the RO 
before a Hearing Officer in November 2004.  

The now reopened claims of service connection are addressed 
in the REMAND portion of this document and are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran's original claims of service connection for 
PTSD and a psychiatric disorder were previously denied in an 
August 2000 rating action; he did not enter a timely appeal 
from that decision.  

2.  The evidence received since the final RO decision is new 
and bears directly and substantially on the question of 
service connection for PTSD and psychiatric disorder.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
veteran's claims of service connection for PTSD and an 
innocently acquired psychiatric disorder.  38 U.S.C.A. §§ 
5103, 5108, 7104, 7105 (West 2002 and Supp. 2005); 38 C.F.R. 
§ 3.159 (2005); 38 C.F.R. § 3.156 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA provisions have since been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.

This change in the law is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  

The Board has considered the VCAA provisions with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further analysis of the development of 
this claim is necessary at the present time.

Given the favorable action taken hereinbelow, the Board finds 
that further discussion of VCAA is not required at this time.  


New and Material Evidence

In an August 2000 decision, the RO found that service 
connection for PTSD and an acquired psychiatric disorder were 
not warranted.  The RO noted that the veteran's service 
medical records were unavailable for review.  

The veteran's service personnel records reflected no evidence 
of psychiatric disorder, change in behavior or disciplinary 
actions during the veteran's period of service.  The veteran 
served aboard the USS Kitty Hawk from October 1976 to June 
1980.  

On VA mental disorders examination in May 1999, the veteran 
was diagnosed with bipolar affective disorder with psychotic 
features and chronic alcohol abuse.  The veteran reported 
that he had been stationed in the Persian Gulf during the 
Iran crisis in 1979 when he started hearing voices.  

The veteran admitted to the heavy use of alcohol, auditory 
hallucinations, delusional thinking and feelings of 
nervousness and depression.  The VA examiner offered no 
opinion as to the etiology of the veteran's diagnosed bipolar 
affective disorder with psychotic features and did not render 
a diagnosis of PTSD.  

The VA medical records dated from 1998 to 2000 reflect 
treatment for diagnosed schizoaffective disorder and major 
depression with suicidal ideation and plan.  Also noted 
during this period is the veteran's participation in 
substance abuse treatment programs.  

In an October 1998 VA biopsychosocial assessment summary, the 
veteran reported regular usage of alcohol in service where he 
worked with nuclear weapons.  He noted having delusional 
ideation during his last year of service and self-initiated a 
visit with a psychiatrist who did not diagnose him.  

The veteran was notified of the RO's action, and his 
appellate rights, and did not appeal this decision; therefore 
the RO's denial of service connection for PTSD and an 
acquired psychiatric disorder became final.  38 U.S.C. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.204.

The August 2000 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  

If the Board determines that the evidence is new and 
material, the case is reopened and evaluated in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  

In the present case, this means that the Board must look at 
all the evidence submitted since the August 2000 decision, 
which was the last final adjudication that disallowed the 
veteran's claims.  

As noted, recent changes to 38 C.F.R. § 3.156(a), which 
define new and material evidence, are effective prospectively 
for claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (now codified at 38 
C.F.R. § 3.156(a)).  

Since the veteran's request to reopen his current claims was 
filed in June 2002, the regulations in effect since August 
29, 2001 are for application.  Those new provisions provide 
that new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable opportunity of substantiating the claim.  38 
C.F.R. § 3.156.  

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.  

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The evidence associated with the claims file since the August 
2000 rating action includes VA and Social Security 
Administration (SSA) medical records, testimony from the 
veteran, and written statements by the veteran.  

In the veteran's SSA disability records, the veteran was 
found to be disabled due to depression and schizophrenia as 
of February 28, 2002.  The records reflect the veteran's 
inability to maintain employment due to primary psychiatric 
symptoms of depression with mood change, acute auditory 
hallucinations, poor concentration and memory.  

In the SSA examiner's April 2004 report, it was noted that 
the veteran's history of alcohol and drug abuse was not 
material to the cause of his disability.  

The SSA examiner found that the veteran's serious psychotic 
schizophrenia and poor response to treatment deteriorated his 
ability to function and rendered him unable to work.  

In November 2004, the veteran testified at an RO hearing.  
With regard to his PTSD claim, he reported stressors that 
occurred while he served aboard the USS Kitty Hawk while 
stationed in San Diego, California.  In December 1979 or 
January 1970, he witnessed two civilian aircraft crash and 
saw one of the pilots land on the flight deck before his 
parachute opened.  

The veteran testified about another incident that occurred in 
the Philippines where he witnessed a seaman lose his arm when 
a warning line snapped.  

In this case, the Board finds that the new evidence received 
since the notice of decision in August 2000 bears directly 
and substantially upon the specific matter under 
consideration, and is of such significance that it must be 
considered together with all other evidence to fairly decide 
the merits of the claim.  

In particular, it strongly suggests that the veteran's 
psychiatric condition had its onset in service.  As such, it 
is neither cumulative nor redundant, and when considered or 
in connection with evidence previously assembled is so 
significant that it had to be considered in order to fairly 
decide the merits of the claim.  

Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material and that the 
claims of service connection for PTSD and an innocently 
acquired psychiatric disorder are reopened.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for PTSD and an innocently 
acquired psychiatric disorder to include depression and 
bipolar disorder, the appeal to this extent is allowed 
subject to further action as discussed hereinbelow.  




REMAND

Having reopened the claims of service connection, the Board 
finds that additional evidentiary development is necessary 
with respect to that claim.  

In this case, the veteran is currently diagnosed with 
depression and schizophrenia.  The veteran testified that 
during active duty service, he experienced auditory 
hallucinations and delusional thoughts.  He claims that he 
visited a psychiatrist in service and self-medicated his 
symptoms with substance abuse.  

It is noted that the veteran's service medical records are 
unavailable.  The National Personnel Records Center (NPRC) 
has only provided the veteran's service administrative 
records, but not his service medical records or personnel 
file.  

The Board notes that in November 1998 an attempt was made to 
obtain the veteran's service medical records; however, it was 
indicated that the request for information was sent to the 
incorrect location.  

Also, it appears that the veteran receives on going medical 
treatment for his psychiatric condition.  As such, the RO 
should attempt to obtain the veteran's service medical and 
service personnel records, as well as other VA records that 
may be outstanding in this case.  

The veteran testified to having a continuity of psychiatric 
symptoms since service and that the onset of these symptoms 
began in service.  The veteran reported his psychiatric 
disability as currently manifested by depression, anxiety, 
occasional hallucinations and nervousness.  

In this regard, the Board finds that an examination is 
warranted in order to ascertain the likely etiological of the 
claimed psychiatric condition.  See Charles v. Principi, 16 
Vet. App. 370 (2002) (where there is competent evidence of a 
current disability and evidence indicating an association 
between that disability and the claimant's active service, VA 
is to obtain a nexus opinion as to whether there is a nexus 
between the current disability and active service).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran's acquired psychiatric condition 
from the East Orange VA Medical Center 
(VAMC) dated from 2004 to the present.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.  

2.  The RO should contact the NPRC and 
request the veteran's service medical 
records and personnel file for the 
veteran's period of active duty from June 
1976 to June 1980.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should clearly 
be documented in the claims file.  

3.  The veteran should be afforded a VA 
examination in order to determine that 
nature and likely etiology of the claimed 
acquired psychiatric disability.  All 
indicated development should be undertaken 
in this regard.  The claims folder should 
be made available to the examiner for 
review.  Based on the examiner's review of 
the case, the examiner should offer an 
opinion as to whether the veteran is 
suffering from current psychiatric 
disability that at least as likely as not 
is due to any injury or other event of 
incident of his period of active service.  

4.  Then, after completion of any other 
indicated development, the RO should 
readjudicate the veteran's claim based on 
the entire evidentiary record.  If the 
determination of this claim remains less 
than fully favorable, the appellant and 
her representative must be furnished with 
a Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


